Citation Nr: 9906344	
Decision Date: 03/08/99    Archive Date: 03/18/99

DOCKET NO.  94-29 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a right foot 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole R. Kammel, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1957 to July 
1958.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky, which denied an application to reopen a claim of 
entitlement to service connection for a right foot 
disability.  

In an August 1996 appellate decision, the Board determined 
that new and material evidence had not been submitted to 
reopen a claim of entitlement to service connection for a 
right foot disability.  In October 1998, the appellant and 
the Secretary of Veterans Affairs (Secretary) filed a joint 
motion to remand this appeal to the Board, and the United 
States of the Court of Veterans Appeals (the Court) granted 
this motion in October 1998. 


REMAND

In its August 1996 decision, the Board determined that the 
veteran had not submitted new and material evidence for a 
right foot disability.  In reaching its determination, the 
Board found that that the veteran had submitted evidence 
which was cumulative or duplicative or was not sufficiently 
relevant and probative to raise a reasonable possibility of 
an outcome different from that reached by the RO in July 
1959, the last final decision on the merits of the claim. 

In its October 1998 joint motion, the appellant and the 
Secretary indicated that subsequent to the Board's August 
1996 decision, a recent decision by the Federal Circuit Court 
of Appeals held that the Secretary's regulatory definition 
contained in 38 C.F.R. § 3.156(a) (1998) is controlling.  
Hodge v. West No. 155 F.3d 1356 (Fed. Cir. 1998).  In this 
regard, 38 C.F.R. § 3.156(a) provides that "new and material 
evidence" means evidence not previously submitted to agency 
decisionmakers which bears "directly and substantially" 
upon the specific matter under consideration, which is 
neither cumulative nor redundant of prior evidence, and 
which, by itself or in connection with evidence previously 
assembled, is "so significant that it must be considered in 
order to fairly decide the merits of the claim." Hodge, 
supra.

In view of the recent decision in Hodge, the appellant and 
the Secretary indicated that, on remand, the appellant "(On 
remand, the [claimant] will be free to submit additional 
evidence and argument on the remanded claim.")

Therefore, in order to fully and fairly adjudicate the 
veteran's claim, this case is REMANDED to the RO for the 
following action:

1.  The RO should afford the veteran an 
opportunity to submit additional evidence 
and arguments in order to determine 
whether or not new and material evidence 
has been submitted to reopen his claim 
for service connection for a right foot 
disability in accordance with the recent 
decision in Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).   

2.  Then, after completing any further 
development deemed necessary, the RO 
should determine whether new and material 
evidence has been submitted to reopen the 
veteran's claim of entitlement to service 
connection for a right foot disability.  
If the determination of this issue 
remains unfavorable to the veteran, he 
and his representative should be 
furnished with a Supplemental Statement 
of the Case and given the appropriate 
opportunity to respond.

Thereafter, subject to current appellate procedures, this 
case should be returned to the Board for further appellate 
consideration, if appropriate.  The purpose of this REMAND is 
to obtain additional development and adjudication, and the 
Board intimates no opinion, either factual or legal, as to 
the ultimate outcome of this case.  The veteran is free to 
submit any additional evidence he desires to have considered 
in connection with his current appeal.  No action is required 
of the veteran until he is so notified by the RO.   



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).






- 4 -


